Citation Nr: 1647359	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  11-05 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disability.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from January 1971 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified before the undersigned in an April 2014 Video Conference hearing.  A copy of the transcript has been associated with the file.

The Board remanded this matter in August 2014 for further development.  In December 2015, the Board requested a Veterans Health Administration (VHA) opinion.  The matter is now back before the Board.


FINDINGS OF FACT

1.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran's bilateral ankle disability, diagnosed as a chronic bilateral ankle strain, is related to his active service.

2.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran's bilateral hearing loss disability is related to his active service.

3.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran's tinnitus disability is related to his active service.

CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, the criteria for service connection for a bilateral ankle disability, diagnosed as a chronic bilateral ankle strain, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  Resolving doubt in favor of the Veteran, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  Resolving doubt in favor of the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, it is noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

      Bilateral Ankle Disability

The Veteran seeks service connection for a bilateral ankle disability, which he contends began during his active duty service, and then progressed following service.  Specifically, the Veteran contends that his bilateral ankle disability is due to trauma from parachuting out of airplanes in service.

The record demonstrates the presence of a diagnosed bilateral ankle disability; at his October 2010 VA examination, the Veteran was diagnosed with a chronic bilateral ankle strain.  Accordingly, Shedden element (1) has been demonstrated.  

The record also contains evidence of an in-service injury.  The Veteran's VA Form DD-214 reflects receipt of a parachute badge.  Although the Veteran's service treatment records do not contain any complaints of, or treatment for, the ankles, they reflect that the Veteran had been placed on several profiles regarding his service-connected pes planus disability.  In a post-service treatment record dated in June 2008, Dr. E. P. noted that he had been treating the Veteran since 1991.  Dr. E. P. indicated that on the Veteran's initial evaluation, he complained of pain involving his ankles related to injury while serving in the 82nd Airborne Division in parachuting.  In an August 2008 VA treatment record, the Veteran complained of trouble with his feet and ankles.  He noted that he was a paratrooper and did get some injury while in service.  The Board therefore finds the Veteran's claims regarding a bilateral ankle injury in service to be credible and supported by his in-service duties as a paratrooper, his service treatment records showing several profiles for the feet, and his consistent reports in his post-service treatment records.  Accordingly, Shedden element (2) has also been demonstrated.  

The Board is now left to consider whether there is a nexus between the Veteran's currently diagnosed bilateral ankle disability and his reported in-service bilateral ankle injuries and noted complaints regarding his feet.  

There are two VA opinions, several private opinions, and one expert opinion of record that addresses the issue of service connection for the Veteran's bilateral ankle disability.  

In a VA examination dated in October 2010, the Veteran reported that he began to have bilateral ankle problems right after his first jump.  He noted that he was placed on profiles and light duty due to jumping injuries.  The Veteran indicated that he finished service with more than 30 jumps.  He complained of chronic bilateral ankle pain that has slowly worsened over the years.  The examiner diagnosed a chronic bilateral ankle strain.  The examiner indicated that there was no record in the service treatment records of any injury or evaluations after a parachute drop.  The examiner noted that the institution of a permanent running, jumping, and walking profile was due to the Veteran's bilateral pes planus.  The examiner opined that the Veteran's chronic bilateral ankle strain was less likely as not caused by or a result of injury in service, as there was scant evidence to support a history of a parachute injury to the ankles.

In a submission dated in May 2011, Dr. J. S. indicated that he had been providing medical care to the Veteran for some time.  He noted that on initial evaluation, the Veteran complained of pain in his feet, ankles, knees, and legs.  Dr. J. S. noted that Dr. E. P. was the Veteran's primary physician in 1991.  He indicated that the Veteran's initial complaints started, and his injuries were most likely caused from, parachuting out of airplanes while serving in the 82nd Airborne Division.  Dr. J. S. noted that the Veteran was injured after parachuting out of airplanes and placed on light duty for three months.  He indicated that this injury affected the Veteran's feet, ankles, knees, and back.  In a submission dated in May 2014, Dr. J. S. reiterated his earlier contentions.  He noted that the Veteran had a moderate amount of pronation of his ankles and feet, as demonstrated by the x-ray imaging performed by VA.  Dr. J. S. opined that the Veteran's ankle condition was caused by or most likely the result of the injury when he was parachuting from airplanes in the 82nd Airborne Division.

In a VA addendum opinion dated in August 2014, the October 2010 VA examiner again opined that the Veteran's bilateral ankle disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  He explained that a detailed review of the Veteran's claims file revealed that all profiles issued during service were for problems related to his pes planus disorder.  He indicated that there were no profiles issued for any complaints of ankle disorders.  The examiner indicated that there were no service treatment records showing that any ankle complaints were evaluated while on active duty.  The examiner noted that he evaluated the several lay statements, but found that these do not significantly contribute to any subjective data that can be said to support the claim of ankle disorders.  The examiner noted further that the Veteran's separation physical examination was negative for any complaints of ankle disorders.

In an expert opinion dated in September 2016, Dr. K. Y., Chief of the Orthopedic Surgery Section, indicated that his opinion with a reasonable degree of medical certainty was that it was at least as likely as not that the diagnosed chronic bilateral ankle strain was etiologically related to the Veteran's service, and it was at least as likely as not aggravated by his service-connected pes planus disability.  Dr. K. Y. explained that the faulty logic of denying service-connection for the ankles while determining service-connection for the feet is tantamount to denying rim damage is related to flat tires after you drive on those flat tires for a hundred miles.  Dr. K. Y. noted that the disparity of opinions exists because there is no way to measure or prove this matter beyond all doubt.  He noted further that this also means that there is no way to disprove it, and when measured with the standard of "as likely as not," then all controversy should cease and it should be ruled in favor of the Veteran.

In this case, there are medical opinions for and against the Veteran's claim.  The Board finds that the evidence of record is at least in relative equipoise on the question of whether the Veteran's current bilateral ankle disability is related to service.  The Board finds that the Veteran's assertions regarding the onset of his bilateral ankle disability in service are credible, and are corroborated by his in-service duties as a paratrooper, his service treatment records showing several profiles for the feet, and his consistent reports in his post-service treatment records.  The Board has also considered the May 2011, May 2014, and September 2016 positive nexus opinions from Drs. J. S. and K. Y., who related the Veteran's current chronic bilateral ankle problems to his in-service trauma from parachuting out of airplanes.  The Board finds that these physicians provided sound reasoning in their analyses of the situation.  In particular, Dr. K. Y. reviewed in detail the pertinent medical records, discussed the salient facts, and provided a complete rationale for all conclusions presented, as noted in the discussion above.  

In light of the Veteran's duties as a paratrooper in service; his consistent reports in his post-service treatment records; the current diagnosis of a chronic bilateral ankle strain; and the well-reasoned nexus opinions from Drs. J. S. and K. Y.; and resolving any doubt in the Veteran's favor, the Board finds that service connection is warranted.  Accordingly, the Board finds that Shedden element (3) has been demonstrated.  

Resolving any doubt in favor of the Veteran, entitlement to service connection for a bilateral ankle disability, diagnosed as a chronic bilateral ankle strain, is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

      Bilateral Hearing Loss and Tinnitus

The Veteran contends that acoustic trauma during service caused his current bilateral hearing loss and tinnitus disabilities.  The Veteran specifically cites to his duties as a radio operator beside the artillery unit without hearing protection and his duties as a paratrooper around aircraft.  

The Veteran's duties in service of a paratrooper around C-130 aircraft and radioman, corroborates the Veteran's credible lay statements regarding exposure to acoustic trauma in service.

The Board finds that the audiological examination dated in October 2010 shows bilateral sensorineural hearing loss for VA purposes.  As such, the requirements of 38 C.F.R. § 3.385 are met.  Thus, the question that remains before the Board is whether the Veteran's current bilateral hearing loss and tinnitus were caused or worsened by his military service.  

The Veteran's service treatment records show no hearing loss complaints.  Induction and discharge audiological examinations showed hearing within normal limits for VA disability purposes.  There was no significant threshold shift beyond normal variability.  

The Veteran was afforded a VA audiological examination in October 2010.  The examiner diagnosed bilateral sensorineural hearing loss.  The examiner provided a negative nexus opinion regarding the Veteran's hearing loss disability.  The examiner noted that both the Veteran's enlistment and separation examinations showed normal hearing in both ears at all test frequencies without any significant shift in either ear at any frequency.  The examiner opined that based on the evidence in the claims file, it was not likely that military noise exposure caused the Veteran's bilateral hearing loss.  As to the Veteran's claim for entitlement to service connection for tinnitus, the VA examiner noted that the Veteran was unsure of the timeframe of the onset of his tinnitus.  The examiner explained that without a more specific timeframe of onset, she could not determine the etiology of the Veteran's tinnitus without resort to mere speculation.  

In a May 2011 submission, Dr. J.S. indicated that the Veteran had 50% or more hearing loss and tinnitus bilaterally caused by working with the artillery group for a number of years in service.  In November 2011, Dr. J. S. reiterated that the Veteran had 50 percent hearing loss in each ear from serving with the artillery group in service.  In May 2014, Dr. J. S. again reiterated that the Veteran had hearing loss and tinnitus that was more than likely caused from working with the artillery group in service.

In the Veteran's April 2014 Video Conference hearing, the Veteran testified that he had some ringing in his ears while in service from being around guns.  He further testified that he noticed his tinnitus right after he left service.  

In a January 2015 addendum VA medical opinion, the January 2015 examiner noted that the evidence in regards to hearing at the time of enlistment and separation from active service as not going to change.  Therefore, she copied and pasted her original opinion for review.  The examiner also copied and pasted her original tinnitus opinion as well.

In this case, there are medical opinions for and against the Veteran's claim.  The Board finds that the conflicting opinions of Dr. J. S. and the VA examiner are in relative equipoise on the question of whether the Veteran's current bilateral hearing loss and tinnitus disabilities are related to service.  The Board finds that the Veteran's assertions regarding the onset of his hearing loss and tinnitus disabilities in service are credible.  The Board has also considered the positive nexus opinions from Dr. J. S., who related the Veteran's current bilateral hearing loss and tinnitus to his in-service acoustic trauma from working with the artillery group.  

Moreover, the Board notes that the October 2010 VA examiner's rationale was solely based on the Veteran's enlistment and separation examinations, which showed normal hearing in both ears at all test frequencies without any significant shift in either ear at any frequency.  However, the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).  Additionally, the January 2015 addendum opinion merely copied and pasted the original October 2010 opinion, and did not address the March and November 2011 medical statements from Dr. J. S. or reconcile the opinion with any other clinical evidence of record, as instructed in the August 2014 Board remand.  Moreover, the Veteran provided credible testimony during his April 2014 Board hearing which addressed the discrepancy in the record regarding the date of the onset of his tinnitus.  The January 2015 examiner did not take this testimony into account. 
 
In light of the Veteran's acoustic trauma in service; the current diagnosis of bilateral hearing loss; the competent and credible assertions from the Veteran that his current tinnitus began in service; and the private nexus opinion; and resolving any doubt in the Veteran's favor, the Board finds that the medical and lay evidence for the claim and the evidence against the claim are at least in equipoise.  Accordingly, the Board finds that Shedden element (3) has been demonstrated.  

Resolving any doubt in favor of the Veteran, entitlement to service connection for bilateral hearing loss and tinnitus is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral ankle disability, diagnosed as a chronic bilateral ankle strain, is granted.

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


